DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-10 are pending.  Claims 1-3 and 6-10 have been examined in this Office action.  Claims 4 and 5 have been withdrawn.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 8-10 recite that in response to detection of the fault or diminished functionality of a component, the motor vehicle is configured to traverse the inclined ramp; however, the specification does not adequately describe this limitation.  The intent of the invention is to check a motor vehicle to ensure safe traversal of an inclined ramp is possible and if not, then to perform an action to ensure safety, such as 
Claim(s) 2, 3, 6, and 7 is(are) rejected because it(they) depend(s) on claim 1 and fail(s) to cure the deficiency(ies) above.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 8-10 recite that in response to detection of a fault or diminished functionality, performing an action, such as braking, stopping, etc. and traversing the inclined ramp.  Therefore, it is indefinite if the vehicle brakes, stops, etc. or traverses the inclined ramp.  The Office is interpreting the claims as the motor vehicle traverses the inclined ramp in response to no detection of a fault or diminished functionality.  
Claim(s) 2, 3, 6, and 7 is(are) rejected because it(they) depend(s) on claim 1 and fail(s) to cure the deficiency(ies) above.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Patent Application Publication DE102015209976 to Kleebaur et al. in view of U.S. Patent Application Publication 2005/0222724 to Isono et al., U.S. Patent Application Publication 2008/0074247 to Plantamura, and German Patent Application Publication DE102015202468 to Nordbruch et al.  
As per claim 1, Kleebaur discloses a method comprising:
prior to and during a fully autonomous trip of a motor vehicle on an inclined ramp of a parking lot, conducting a test to determine whether one or more motor vehicle components to be used for the fully autonomous trip are functioning properly (Kleebaur; At least paragraph(s) 12, 13, 15, 31, 42, 45, and 49; prior to and during driverless parking operations, including incline ramps, a safety check is performed; autonomous control is discussed below); and
in response to detection, as a result of the conducted test, of a fault in, or a diminished functionality, relative to a reference functionality value, of one of the one or more motor vehicle components, executing a control of one or more actions to reduce a risk of a possible unintended collision of the motor vehicle with an object due to the faulty or functionally diminished motor vehicle component (Kleebaur; At least paragraph(s) 12, 46),

Kleebaur does not explicitly disclose: 
wherein the one or more actions per fault or diminished functionality is controlled even if no fault or diminished functionality is present but there is a probability that the fault or diminished functionality will occur,
wherein the fault or the diminished functionality is detected if a probability that the fault or the diminished functionality occurring has been ascertained which is greater than or equal to a predetermined threshold probability value
However, the above features are taught by Isono (Isono; At least paragraph(s) 17, 18, 23, 27-32, and 42).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Isono into the invention of Kleebaur with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Isono teaches determining the probability that 
Kleebaur discloses driverless control of the vehicle, but does not explicitly disclose full autonomy of the vehicle, i.e., wherein, in response to the detection of the fault in, or the diminished functionality, relative to the reference functionality value, of the one of the one or more motor vehicle components, the motor vehicle is configured to fully autonomously traverse the inclined ramp of the parking lot.
However, the above features are taught by Nordbruch (Nordbruch; At least paragraph(s) 18, 19, and 40).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Nordbruch into the invention of Kleebaur with the motivation of simple substitution of one known element for another to obtain predictable results. Nordbruch teaches that the vehicle could be remotely controlled or controlled completely autonomously demonstrating that both control schemes are known in the art and either could be used.  Motivation for using a fully autonomous vehicle would be to reduce driver burden and allow the driver to perform other actions, as discussed in at least paragraph(s) 19.  
As per claim 2, Kleebaur discloses wherein the one or more actions is planned before the motor vehicle travels on the ramp or during or after the conducting of 
As per claim 3, Kleebaur discloses wherein: the one or more motor vehicle components includes a vehicle electrical system of the motor vehicle (Kleebaur; At least paragraph(s) 15, 25, 44, 77, and 82);
the test includes measuring at least one electrical variable of the vehicle electrical system (Kleebaur; At least paragraph(s) 15, 25, 44, 77, and 82); 
the control is executed in response to the detection of the fault (Kleebaur; At least paragraph(s) 15, 25, 44, 77, and 82); and
the fault is detected based on the measured at least one electrical variable being outside of a predetermined electrical variable range (Kleebaur; At least paragraph(s) 15, 25, 44, 77, and 82).
As per claim 6, Kleebaur discloses wherein the detection occurs prior to an anticipated traveling of the vehicle on the ramp, and the one or more actions includes controlling the driverless guidance of the vehicle in a manner by which the vehicle does not execute the anticipated traveling on the ramp (Kleebaur; At least paragraph(s) 13, 31, 70).
As per claim 7, Kleebaur discloses wherein the one or more actions are each selected from the following group of actions:
braking the motor vehicle;
stopping the motor vehicle;
driverlessly guiding the motor vehicle such that the motor vehicle collides with an infrastructure element of the parking lot;

sending a message, over a wireless communications network to one or more users of the parking lot, a parking lot administrative system of the parking lot, or both the one or more  users and the administrative system, that a problem exists; and
outputting one or more warning signals (Kleebaur; At least paragraph(s) 6, 12, 46, and 72).
As per claims 8-10, Kleebaur, in view of Isono, Plantamura, and Nordbruch, discloses the device, vehicle, and storage medium (which must be present to store the instruction for controlling the device) in at least paragraph(s) 37, 41, and 50 for performing the method of claim 1.  Therefore, claims 8-10 are rejected using the same citations and reasoning as applied to claim 1.  
Response to Arguments
Applicant's arguments, see page 7, filed 12/09/2021, with respect to the 35 U.S.C. 112(b) rejection regarding the interpretation under 35 U.S.C. 112(f) have been fully considered and are persuasive.  Therefore, this 35 U.S.C. 112(b) rejection has been withdrawn.  
Applicant's arguments, see page 7, filed 12/09/2021, with respect to the 35 U.S.C. 112(a) and corresponding 35 U.S.C. 112(b) rejections of claims 1-3 and 6-10 have been fully considered but they are not persuasive.  No arguments on the record were provided.  
Applicant’s arguments, see pages 7-8, filed 12/09/2021, with respect to rejection of claims 1-3 and 6-10 under 35 U.S.C. 103 have been considered but are not 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/David P. Merlino/Primary Examiner, Art Unit 3669